Mr. Justice Baldwin delivered the opinion of the court. The questions involved in this appeal are the same as those decided by this court In re Estate of Patrick J. Sexton, deceased; Claim of Kate M. Keeler, appellee, v. The Merchants’ Loan and Trust Company, as Executor of the Last Will and Testament of Patrick J. Sexton, deceased, and Anna L. Sexton, appellants, 15,428—267, 15,552—375. Post, p. 222. The statement of facts and the discussion in that case was intended to cover the fácts and discussion of law in this, and the views expressed in the opinion in that case are decisive of the issues here and need not he repeated. The judgment of the Circuit Court is reversed and the cause remanded to that court with instructions to dismiss the proceeding. Judgment reversed and cause remanded with instructions to dismiss the proceeding.